NOT FOR PUBLICATION WITHOUT THE
                              APPROVAL OF THE APPELLATE DIVISION
       This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
    internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                       SUPERIOR COURT OF NEW JERSEY
                                                       APPELLATE DIVISION
                                                       DOCKET NO. A-2471-20

IN THE MATTER OF THE
SEIZURE OF WEAPONS
BELONGING TO C.T.
_______________________

                  Submitted May 10, 2022 – Decided June 30, 2022

                  Before Judges Fisher and Currier.

                  On appeal from the Superior Court of New Jersey,
                  Chancery Division, Family Part, Bergen County,
                  Docket No. FO-02-0406-20.

                  Michael J. Muller, attorney for appellant C.T.

                  Mark Musella, Bergen County Prosecutor, attorney for
                  respondent State of New Jersey (Angeline M. Larrivee,
                  Assistant Prosecutor, of counsel and on the brief).

PER CURIAM

         C.T.1 appeals from a February 8, 2021 order granting the State's motion

for the forfeiture of his weapons and revocation of his firearms purchaser



1
  We use initials to protect the privacy of the involved individuals. R. 1:38-
3(d)(10).
identification card (FPIC) after the issuance of a temporary restraining order to

protect his wife. We affirm for the reasons expressed by the court in its February

5, 2021 oral decision.

      In June 2019, C.T.'s wife, T.T.,2 called the Totowa Police Department

(TPD) reporting that C.T. "seemed depressed and possibly suicidal."              The

responding officer testified that when he arrived at the residence, C.T. stated

that he "was sad and emotional" due to his recent loss of employment and

separation from his wife. After hearing this statement and observing C.T., the

officer "felt it was necessary" to call an ambulance to take C.T. to a local hospital

for a psychological evaluation.

      Although C.T. remained at the hospital overnight, within minutes of his

admission, he asked to be discharged, stating he would run away if he was not

discharged soon. The evaluating psychiatrist diagnosed C.T. with "[p]assive

suicidal ideations," "[d]epression," and "[s]uicidal behavior." However, the

doctor did not find C.T. was suicidal or homicidal at the time of the evaluation

and did not require an involuntary admission. The doctor referred C.T. to

outpatient behavioral healthcare providers. The psychiatrist also recommended



2
 At the time of the hearing, C.T. and T.T. were separated. T.T. lived in Virginia
with the couple's thirteen-year-old son, while C.T. remained in New Jersey.
                                                                               A-2471-20
                                         2
the family remove any firearms located in the home prior to C.T.'s discharge.

When C.T.'s brother picked him up from the hospital, he agreed to remove the

firearms and keep them at his own house.

        In October 2019, T.T. applied for and was granted a TRO. 3             In her

complaint, T.T. alleged C.T. harassed her, made verbal threats, and called her

"at least 7-8 times a day." T.T. stated defendant's behavior had been ongoing

since she dismissed a prior TRO in 2017. After the issuance of the TRO, police

seized C.T.'s weapons from his brother's residence—including a .40-caliber

Glock 23 and a Remington 870 12-gauge shotgun.

        The State subsequently moved for forfeiture of the weapons and FPIC

pursuant to the Prevention of Domestic Violence Act (PDVA), N.J.S.A. 2C:25-

17 to - 35.

        In June 2020, police responded to T.T.'s call that C.T. struck their 13-year-

old son with a baton during a verbal dispute. 4 The son said he was playing a

video game and was getting "pretty loud" when C.T. struck him with a wooden


3
  The court also granted T.T.'s application for a TRO in 2017. In that complaint,
T.T. alleged C.T. was harassing and stalking her. The TRO also referenced prior
threats by C.T. to "smash [his wife's] teeth in" and strangle T.T., as well as
incidents of C.T. punching and kicking his wife. T.T. later dismissed the TRO.
Police returned C.T.'s weapons to him after the TRO was dismissed.
4
    T.T. did not witness this incident. Her son called her, and she called the police.
                                                                                A-2471-20
                                           3
baton. However, the son changed his story several times and eventually told the

officers that he "made the story up because he wanted to visit his mother."

Nevertheless, the officers seized the batons.

      During the hearing, C.T. testified that he obtained his first weapon when

he was nineteen years old. He stated he had never threatened anyone with his

weapons and had no criminal history. He also explained he has a gun safe and

trigger locks and does not keep ammunition in his gun safe. C.T. stated that

after his weapons were returned to him following the dismissal of the 2017 TRO,

there were no issues. And T.T. had dismissed all of the restraining orders.

      During T.T.'s testimony, she stated that she did not oppose the return of

C.T.'s weapons to him. She said he had never used the weapons or threatened

to use the weapons against her. But she did not want her son to be around the

firearms. She also explained to the court that she wanted to maintain a civil

relationship with C.T. because they were still married "and [she was] trying to

gain a civil situation wher[e] . . . we can have communications for our son, and

. . . an agreement about the needs of . . . our son." T.T. told the court she did

not want to testify any further so she could remain on good terms with her

husband.




                                                                           A-2471-20
                                        4
      On February 5, 2021, the court issued an oral decision granting the State's

motion for forfeiture. The court noted that a voluntary dismissal of a domestic

violence complaint does not compel the automatic return of firearms seized

under the PDVA. The State can seek forfeiture when it establishes a person has

any of the legal disabilities listed under N.J.S.A. 2C:58-3(c).

      The court considered the issuance and dismissal of the prior TROs. It also

evaluated the witness's trial testimony. The judge remarked that although T.T.

did not object to the return of the weapons, her brief testimony and subsequent

request to stop testifying was propelled by her desire "to keep the civil

agreement or the civil relationship" with C.T. for the sake of their thirteen-year-

old son. The court found that a "[r]eading between the lines" compelled the

conclusion that T.T. did not want to testify or do anything that would impede

her ability to maintain a civil relationship with C.T.        This conclusion in

conjunction with the two TROs demonstrated to the court a "somewhat

disturbing pattern of domestic violence."

      In considering C.T.'s testimony, the court noted his obvious interest in the

case and his desire to have his weapons returned. The judge also found C.T.

was not truthful about his hospital stay. C.T. testified he never threatened to

leave the hospital. But the hospital records included entries indicating C.T.


                                                                             A-2471-20
                                        5
repeatedly requested to leave the hospital and threatened that he would "likely

run away if he is not . . . seen soon." The court found C.T.'s "tendency to gloss

over things" reflected negatively on his overall credibility. And although the

court commended C.T. for having a gun safe and trigger guards, the court

recognized that these measures are only safety protocols that would prevent

others from using his weapons.

      The court also reviewed C.T.'s hospital discharge summary, the diagnoses,

and recommendations for a behavioral health follow-up and outpatient

counseling. The court was concerned that C.T. understated his mental health

issues.

      Therefore, in looking at the totality of the circumstances, the court granted

the State's motion and ordered C.T. to forfeit his weapons, finding the State had

proven by a preponderance of the evidence that the return of the weapons would

not be in the interest of the public health, safety, or welfare.

      In reviewing a Family Part order requiring the forfeiture of weapons

seized after the issuance of a TRO, we generally give the Family Part's

evaluation "heightened deference." In re F.M., 225 N.J. 487, 512 (2016). We

defer to a Family Part judge's factual findings because of their expertise and

special training in family matters. Id. at 506. We will not disturb the Family


                                                                             A-2471-20
                                         6
Part's factual findings and legal conclusions "unless we are convinced that they

are so manifestly unsupported by or inconsistent with the competent, relev ant

and reasonably credible evidence as to offend the interests of justice." Ibid.

(quoting Rova Farms Resort, Inc. v. Invs. Ins. Co., 65 N.J. 474, 484 (1974)).

      The right to bear arms under the Second Amendment of the United States

Constitution is subject to reasonable limitations. Ibid. (citing D.C. v. Heller,

554 U.S. 570, 626 (2008)). Under the PDVA, a law enforcement officer who

has probable cause to believe that a person has committed an act of domestic

violence against another shall "seize any weapon that the officer reasonably

believes would expose the victim to a risk of serious bodily injury." N.J.S.A.

2C:25-21(d)(1)(b); See also State v. Harris, 211 N.J. 566, 580 (2012).

      Within forty-five days of the seizure, the State can petition the Family

Part for a forfeiture order. N.J.S.A. 2C:25-21(d)(3). An individual's firearms,

weapons, and any authorization papers will be returned if the court determines

            the owner is not subject to any of the disabilities set
            forth in N.J.S.A. 2C:58-3(c) and finds that the
            complaint has been dismissed at the request of the
            complainant and the prosecutor determines that there is
            insufficient probable cause to indict; or if the defendant
            is found not guilty of the charges; or if the court
            determines that the domestic violence situation no
            longer exists.

            [N.J.S.A. 2C:25-21(d)(3).]

                                                                          A-2471-20
                                         7
Disabilities that would disqualify an individual under N.J.S.A. 2C:58 -3(c)

include "where the issuance would not be in the interest of the public health,

safety or welfare," as well as to "any person who is subject to a restraining order

issued pursuant to the [PDVA]." N.J.S.A. 2C:58-3(c)(5), (6).5

      Even if the domestic violence complaint is dismissed, the court may still

order forfeiture of an individual's weapons if the individual is subject to any

disability enumerated under N.J.S.A. 2C:58-3(c). State v. Cordoma, 372 N.J.

Super. 524, 533 (App. Div. 2004). This is because the legislative intent of

N.J.S.A. 2C:58-3(c) is that "a court should not return weapons to a defendant

who is a threat to the public health, safety, or welfare. The contrary result—the

return of weapons to a defendant who is a threat to the public—would be an

invitation to a tragedy." In re J.W.D., 149 N.J. 108, 116 (1997). And a court

may consider an individual's history of domestic disputes as evidence that they

present a danger to the public health, safety, and welfare. See In re Z.L., 440

N.J. Super. 351, 358-59 (App. Div. 2015) (finding that the trial court did not err

in considering an individual's history of domestic disputes, even where no

temporary TRO or final restraining order was issued).



5
   N.J.S.A. 2C:58-3(c) includes eleven disabilities, but only (5) and (6) are
pertinent to this appeal.
                                                                             A-2471-20
                                        8
      Here, the court found that "looking at the totality of the circumstances ,"

the State had demonstrated C.T.'s weapons should be forfeited. The Family Part

judge heard testimony, considered the proffered evidence, and made credibility

determinations. The court noted the issuance of two TROs, T.T.'s reluctance to

testify because she wished to maintain a civil relationship with C.T., and the

diagnoses of "passive suicidal ideations, depression, [and] suicidal behavior."

The court found that returning C.T.'s weapons would not be in the "interest of

public health, safety, or welfare" under N.J.S.A. 2C:58-3(c). The forfeiture

ruling was supported by sufficient credible evidence.

      Affirmed.




                                                                           A-2471-20
                                       9